August 9, 2012




                                     JUDGMENT

                   The Fourteenth Court of Appeals
                          ELEFTHERIOS KALDIS, Appellant

NO. 14-11-00607-CV                           V.

U.S. BANK NATIONAL ASSOCIATION, AS SUCCESSOR TRUSTEE TO BANK OF
    AMERICA, NATIONAL ASSOCIATION, A SUCCESSOR BY MERGER TO
     LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR FIRST
 FRANKLIN MORTGAGE LOAN TRUST, MORTGAGE LOAN ASSET BACKED
               CERTIFICATES, SERIES 2007-FF1, Appellee
                  ________________________________



        This cause, an appeal from the judgment in favor of appellee, U.S. Bank National
Association, as Successor Trustee to Bank of America, National Association, a Successor
by Merger to Lasalle Bank National Association, as Trustee for First Franklin Mortgage
Loan Trust, Mortgage Loan Asset Backed Certificates, Series 2007-FF1, signed June 13,
2011, was heard on the transcript of the record. We have inspected the record and find no
error in the judgment. We order the judgment of the court below AFFIRMED.

       We order appellant, Eleftherios Kaldis, to pay all costs in this appeal. We further
order the decision certified below for observance.